DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       GEORGE C. GRIMSLEY,
                            Appellant,

                                   v.

    EXECUTIVE TRUST, LTD. d/b/a MALIBU BAY APARTMENTS,
                          Appellee.

                             No. 4D17-930

                        [September 20, 2017]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Richard Oftedal, Judge; L.T. Case
No. 502016CA006414XXXXMB.

  George C. Grimsley, West Palm Beach, pro se.

  Ryan R. McCain of Barfield McCain, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

  GROSS, MAY and CIKLIN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.